Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1, 16 and 20, the prior art does not disclose “…the activity condition based on a foreground activity running on the user equipment, the charge condition based on a charge capacity of the rechargeable battery being above a capacity threshold, the processor configured to select a first charging rate at which the charging circuit recharges the rechargeable battery when at least one of the activity condition and the charge condition is absent, the processor configured to select a second charging rate when the activity condition and the charge condition are present, the second charging rate being less than the first charging rate. “ in combination with the remaining limitations of independent claims 1, 16 and 20. Dependent claims 2-15 and 17-19 are also allowed
The examiner found HSIAO et al. (US 2019/0123565 A1, hereinafter HSIAO) and PIRDY (US 6,286,109 B1) to be the closest prior art of record.
HSIAO discloses a charging control apparatus wherein the battery state of charge is detected and based on the SOC the charging mode is selected; 1st mode if battery SOC is greater than a first threshold and a 2nd mode if the battery SOC is less than the threshold. PIRDY discloses a battery charging method wherein the charging rate is reduced if the battery temperature exceeds a certain value However neither reference nor their combination disclose 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/Primary Examiner, Art Unit 2859